PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,007,323
Issue Date: 18 May 2021
Application No. 15/778,252
Filing or 371(c) Date: 23 May 2018
Attorney Docket No. 46567-0937US1
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b)” (“Request”), filed July 16, 2021, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from twenty-seven (27) days to two hundred seventy-five (275) days. The Office’s redetermination of the PTA indicates the correct PTA is one hundred fourteen (114) days. 

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 27 days on May 18, 2021. Applicant timely submitted the present Request with $210 petition fee on July 16, 2021. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 275 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
248 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 27 days (275 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 248 days of Applicant Delay). 

The Request argues applicant should not have been assessed a 248 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement (“IDS”) on   November 2, 2020 after a reply was filed on February 28, 2020 because the November 2, 2020 IDS was accompanied by a statement under 37 CFR 1.704(d)(1). The Request asserts the period of Applicant Delay is 0 days, and the PTA is 275 days (275 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 248 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) for the filing of an IDS on November 2, 2020 after a reply was filed on February 28, 2020 because the November 2, 2020 IDS was accompanied by a statement under 37 CFR 1.704(d)(1). Removing this reduction necessitates entering another reduction under 37 CFR 1.704(c)(8) for the IDS filed on August 7, 2020, which was completely subsumed within the previously mentioned 248 day period of reduction. A 161 day period of reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of an IDS on August 7, 2020 after a reply was filed on February 28, 2020. The Office finds the period of Applicant delay is 161 days.

Therefore, the Office finds the correct PTA is 114 days (275 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 161 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 275 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 275 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 248 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 161 days. 

Applicant disputes a 248 day period of reduction under 37 CFR 1.704(c)(8) for applicant delay in filing a supplemental response, in the form of an IDS on November 2, 2020 after an initial reply was filed on February 28, 2020.  

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 

37 CFR 1.704(d)(1) states, in pertinent part, 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 
  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

Turning to the specific facts of the case: Applicant filed a reply on February 28, 2020 in response to a non-final Office action, mailed December 23, 2019. On August 7, 2020, applicant filed an IDS. This IDS was not expressly requested by the examiner. The filing of the August 7, 2020 IDS would be a ground for reduction under 37 CFR 1.704(c)(8), unless 37 CFR 1.704(d) applies.  A review of application file reveals the August 7, 2020 IDS was not accompanied by a safe harbor statement under 37 CFR 1.704(d)(1). Therefore, a 161 day period of reduction is warranted, beginning February 29, 2020, the day after the initial reply was filed, and ending on August 7, 2020, the date the IDS was filed. A 161 day period of reduction has been entered.

Applicant subsequently filed an IDS on November 2, 2020. A review of the INFORMATION DISCLOSURE STATEMENT, filed November 2, 2020, reveals the presence of a certification under 37 CFR 1.704(d)(1)(i) and/or (ii). Accordingly, as the Request asserts, the November 2, 2020 IDS is not considered to be a failure to engage in reasonable efforts to conclude prosecution of the application. The 248 day period of reduction assessed under 37 CFR 1.704(c)(8) in connection with the filing of the November 2, 2020 IDS has been removed.

The period of Applicant Delay is 161 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 0 days, and the correct PTA is 275 days (275 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 161 days.   Therefore, the correct PTA is 114 days (275 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 161 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 114 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to one hundred fourteen (114) days.
	
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 				Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction